Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 1 of 21




        EXHIBIT B
FILED                        Case   5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 2 of 21
6/9/2020 4 .05 PM
Mary Angie Garcia
Be;cl)r County District Clerk
Accepted By· Annabelle Kung
                                                                    2020Cl10505
                                                     CAUSE NO. _ _ _ __

               ADELINA RAMON,                                   §
                   Plaintiff                                    §
                                                                §              45TH
               vs.                                              §
              DOLLAR TREE STORES, AND                           §
              JOHN DOE,                                         §
                  Defendants                                    §

                         PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR RULE 194
                                               DISCLOSURES

              TO THE HONORABLE JUDGE OF SAID COURT:

                       NOW COMES, Plaintiff Adelina Ramon ("Plaintiff'), and complains of Defendants

              Dollar Tree Stores, Inc. and John Doe ("Defendants"), and for cause of action would

              respectfully show unto the Court as follows:

                                                          I.
                                               DISCOVERY CONTROL PLAN

                       1.       Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the

              TEXAS RULES OF CIVIL PROCEDURE.

                                                             II.
                                                           PARTIES

                       2.       Plaintiff Adelina Ramon is an individual residing in Bexar County, San Antonio,

              Texas.

                       3.       Defendant Dollar Tree Stores, Inc. ("Dollar Tree") is a foreign for profit

              corporation authorized to business in the State of Texas and may be served with process by

              serving its registered agent Corporation Service Company d/b/a CSC-Lawyers Incorporating

              Service Company, at 211 E. 7th Street, Suite 620, Austin, TX 78701 USA.

                       4.       Defendant John Doe is believed to be a Texas resident and a resident and

              domiciled in Bexar County, San Antonio, Texas.         John Doe was an employee for Defendant


 Case Number: 2020Cl10505                            Document Type: PETITION                         Page I of 10
                       Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 3 of 21




           Dollar Tree who negligently contributed to the incident while in the course and scope of their




                                                      III.
                                            JURISDICTION AND VENUE



           TEXAS CIVIL PRACTICE AND REMEDIES CODE because all or a substantial part of the events or

           omissions giving rise to this lawsuit occurred in Bexar County.

                  6.       The subject matter in controversy is within the jurisdictional limits of this court.

           This court has jurisdiction over the parties because the Defendants are either a Texas

           resident/entity, domiciled in the State of Texas, have a principal place of business in the State of

           Texas and/or does business in the State of Texas.

                                                          IV.
                                                         FACTS

                  7.       On September 6, 2019, Plaintiff Adelina Ramon was a business invitee on the

           premise and shopping at Dollar Tree store owned by Defendant Dollar Tree located at 5827

           Babcock Rd, San Antonio, TX 78240. While Plaintiff was shopping, Defendant John Doe was

           or had improperly and/or unsafely stocked inventory on the store shelves while in the course and

          scope of employment with Defendant Dollar Tree. Plaintiff was shopping for items in the store

          when suddenly and, as a direct result of John Doe's negligence, multiple items and/or boxes fell

           from the shelves and landed on top of the Plaintiff. As a result, Plaintiff sustain severe injuries

          to various parts of her body. The unreasonably dangerous condition was created by John Doe's

          unsafe conduct while in the course of scope of their employment with Defendant Dollar Tree and

          proximately caused Plaintiffs injuries and the need for her subsequent medical treatment.



Case Number: 2020Cl10505                         Document Type; PETITION                           Page 2 of IO
                       Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 4 of 21




                                                             V.
                                             CAUSES OF ACTION
                                        NEGLIGENCE AGAINST JOHN DOE

                  8.       The incident that made the basis of this suit and the resulting inj

           to the Plaintiff were proximately and directly caused by the negligent conduct

           Doe.

                  9.       Defendant John Doe acted in a negligent manner and violated the duty which they

           owed the Plaintiff to exercise ordinary care.       Specifically, Defendant John Doe improperly

           and/or unsafely stocked inventory on the store shelves for Defendant Dollar Tree in a manner

           that posed an unreasonable risk of harm to Plaintiff. Defendant John Doe stacked the inventory

           and/or boxes in the shelves in a manner that allowed the inventory to easily fall and injure

           shoppers, such as the Plaintiff.     Defendant John Doe was also in the course and scope of

           employment for Defendant Dollar Tree at the time John Doe engaged in their negligent conduct,

          which proximately caused the incident.

                                                        V.
                                                 CAUSES OF ACTION
                                                   DOLLAR TREE

                  10.      On the occasion in question, Defendant Dollar Tree, and their agents, servants, and

          employees were negligent towards the Plaintiff in the following respects:

                           a.    Failing to warn invitees, including the Plaintiff, of the hazards of an
                                 unreasonably dangerous condition on Defendants' premises;

                           b.    Failure to inspect the premises and maintain it from dangerous hazards on the
                                 store shelves;

                           c.    Allowing a dangerous condition to exist, so that Plaintiff would be injured by
                                 improperly stocked inventory;

                           d.    Failing to provide for the safety of Plaintiff under the circumstances;

                           e.    Failing to warn invitees, including Plaintiff, that the area in question should


Case Number: 2020Cl10505                         Document Type: PETITION                              Page 3 of 10
                    Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 5 of 21




                                 be approached with caution;

                           f.


                           g.    Failing to warn invitees, including the Plaintiff, that ther
                                 condition which required extra care to be taken while wa
                                 area;

                           h.    Failing to maintain the premises in a reasonably safe condition
                                 and other invitees; and

                            1.   Failing to remove the dangerous condition or warn of its existence.

                  11.      Further, Defendant Dollar Tree is liable under the doctrine of respondeat superior in

           that Defendant John Doe was acting while in the course and scope of employment with the

           Defendant Dollar Tree when John Doe's negligent conduct occurred.

                  12.      Additionally, Defendant Dollar was negligent for negligently hiring John Doe,

          negligent training and supervision of John Doe, and negligent retention of Defendant John doe.

                  13.      Each and all of the Defendants foregoing acts and or omissions were negligent and

          constituted negligence, and were each and all the proximate cause of the incident which forms the

          basis of this suit, and were a proximate cause of Plaintiff's injuries and damages.

                                                PREMISES LIABILITY

                  14.      Plaintiff was an invitee on the premises, because she entered the premises with

          Defendant Dollar Tree's knowledge and for its economic benefit. As such, Defendant Dollar Tree

          owed Plaintiff a duty of ordinary care to adequately warn her of conditions on the premises posing

          an unreasonable risk of harm or to make the condition reasonably safe. Defendant knew or should

          have known that items were improperly and/or unsafely stocked on the store shelves by Defendant

          John Doe, such that it created a dangerous condition, posing an unreasonable risk of harm to the




Case Number: 2020Cl10505                         Document Type: PETITION                               Page 4 of 10
                     Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 6 of 21




           Plaintiff and others similarly situated. Defendant breached their duty of ordinary care to Plaintiff by




           this condition of the premises and the improperly stocked inventory posed an u

           harm. Defendants failed to exercise reasonable care to reduce or eliminate

           Defendants' failure to use such care proximately caused the Plaintiffs injury.

                                                 GROSS NEGLIGENCE

                   16.     Defendants negligent conduct was more than momentary thoughtlessness or

           inadvertence. Rather, Defendants conduct involved an extreme degree of risk, considering the

           probability and magnitude of the potential harm to Plaintiff. Defendants had actual, subjective

           awareness of the risk involved but, nevertheless, proceeded with conscious indifference to the

           rights, safety, or welfare of Plaintiff and others similarly situated. Specifically, Defendants did not

          safeguard the premises. Further, Plaintiff was injured because Defendants were grossly negligent in

          the following respects:

                           a.    Failing to warn invitees, including Plaintiff, of the hazards of an
                                 unreasonably dangerous condition on Defendants' premises;

                           b.    Failing to properly maintain area in a reasonably safe condition for Plaintiff
                                 and other invitees;

                           c.     Failing to inspect the area for dangerous conditions;

                           d.     Failing to remove the dangerous condition or warn of its existence;

                           e.    Failing to provide warning signs, tape, or barriers warning of the dangerous
                                 condition;
                                                          VI.
                                                 PROXIMATE CAUSE




Case Number: 202ocI1osos                          Document Type: PETITION                             Page 5 of 10
                      Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 7 of 21




                    17.     Each and every, all and singular of the foregoing acts and omissions, on the part



           the injuries and damages set forth below.

                    18.     Each of the Defendants acts and omissions, singularly and or in

           with others, constitute negligence which proximately caused the dangerous condi

           Plaintiffs injuries and other losses as specifically set forth, all of which Plaintiff suffered and

           which he will continue to suffer in the future, if not for the remainder of her natural life.

                                                          VII.
                                                        DAMAGES

                    19.     As a direct and proximate result of the incident and the negligent conduct of the

           Defendants, Plaintiff Adelina Ramon suffered severe bodily injuries to her neck, back, legs and

           other parts of her body generally. The injuries are permanent in nature. The injuries have had a

           serious effect on the Plaintiffs health and well-being. Some of the effects are permanent and

           will abide with the Plaintiff for a long time into the future, if not for her entire life. These

           specific injuries and their ill effects have, in tum, caused the Plaintiffs physical and mental

           condition to deteriorate generally and the specific injuries and ill effects alleged have caused and

           will, in all reasonable probability, cause the Plaintiff to suffer consequences and ill effects of this

           deterioration throughout her body for a long time in the future, if not for the balance of her

           natural life. As a further result of the nature and consequences of her injuries, Plaintiff suffered

           great physical and mental pain, suffering and anguish and in all reasonable probability, will

           continue to suffer in this manner for a long time into the future, if not for the balance of her

           natural life.

                   20.      Additionally, as a direct and proximate result of the occurrence made the basis of

           this lawsuit, Plaintiff was caused to incur the following damages:


Case Number: 2020Cl1 0505                         Document Type: PETITION                             Page 6 of 10
                        Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 8 of 21




                  a.        Reasonable medical care and expenses in the past;
                   b.


                  c.        Physical pain and suffering in the past;

                  d.        Physical pain and suffering, which will, in all reasonable probabi
                            in the future;

                  e.        Physical impairment and disability in the past;

                  f.        Physical impairment and disability, which will, in all reasonable probability be
                            suffered in the future;

                  g.        Lost wages in the past;

                  h.        Loss of wage earning capacity, in the past and the future;

                  i.        Mental anguish in the past;

                  J.        Mental anguish which will, in all reasonable probability, be suffered in the future;

                  k.        Physical disfigurement in the past, and which will, in all reasonable probability,
                            be suffered in the future.

                  21.       As a result, the damages sought are in excess of one million dollar

           ($1,000.000.00). The maximum amount of damages sought is three million dollars

           ($3,000,000.00).

                                                      VII.
                                            REQUEST FOR DISCLOSURE

                  22.       Pursuant to Rule 194 of the TEXAS RULES OF CIVIL PROCEDURE, Defendants are

          requested to disclose within fifty (50) days after service of the citation and petition the

           information or material described in Rule 194.2 (a) through (I).

                                                            IX.
                                                      JURY DEMAND

                  23.      Plaintiff demands a jury trial and tenders the appropriate fee.

                                                             x.

Case Number; 2020Cl10505                          Document Type: PETITION                            Page 7 of IO
                     Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 9 of 21




                                             REQUEST FOR DISCLOSURE

                   24.

           are requested to disclose, within fifty (50) days of service hereof, the inforrnatio

           described in each section of RULE 194.2.

                                                     XI.
                                       NOTICE OF SELF-AUTHENTICATION

                   25.     Pursuant to RULE 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, the

           Defendants are hereby noticed that the production of any document in response to written discovery

           authenticates the document for use against that party in any pretrial proceeding or at trial.

                                                          PRAYER

                   Plaintiff Adelina Ramon respectfully prays that the Defendants be cited to appear and

           answer herein, and that upon final hearing of this cause, judgment be entered for the Plaintiff

           against Defendants, jointly and severally, for actual compensatory damages and exemplary

           damages, in an amount within the jurisdictional limits of this Court, together with pre-judgment

           interest (from the date of injury through the date of judgment) at the maximum rate allowed by

           law, post-judgment interest at the legal rate, costs of court, and such other and further relief to

           which the Plaintiff may be entitled at law or in equity.

                                                           Respectfully Submitted,

                                                           LAW OFFICES OF THOMAS J. HENRY
                                                           521 Starr Street
                                                           Corpus Christi, Texas 78401
                                                           Phone: (3 61 )-985-0600
                                                           Fax: (361)-985-0601

                                                           By: /s/ Phillip Ripper
                                                               Phillip Ripper
                                                               SBN: 24085866
                                                               pri pper-svc@thomasjhenrylaw.com
                                                               ATTORNEYS FOR PLAINTIFF


Case Number: 2020Cl10505                          Document Type: PETITION                                  Page 8 of IO
                   Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 10 of 21




                                                *service by email to this address only




Case Number: 2020Cl10505                Document Type: PETITION                          Page 9 of 10
                    Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 11 of 21




       CERTIFIED COPY CERTIFICATE STATE OF TEXAS
       I, MARY ANGIE GARCIA. BEXAR COUNTY DISTRICT
       CLERK. DO HEREBY CERTIFY THAT THE FOREGOING
       IS A TRUE AND CORRECT COPY OF THE ORIGINAL
       RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
       MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:



             August 06, 2020




                            CLERK'S ORIGINAL SIGNATURE.)




Case Number: 2020Cl10505                        Document Type: PETITION       Page 10 of 10
FILED •                   Case          5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 12 of 21
6/26/2020 5:01 PM
ltlary Angie Garcia                                                                                                    Cause Number: 2020Cl10505
Bexar County District Clerk
Accepted By: Annabelle Kung                                                                                             District Court : 45TH
                                                                                                                                                        -------

                                                            MARY ANGIE GARCIA
                                                           Bexar County District Clerk


 Style: ADELINA RAMON

 Request the following process: (Pltast thetk all that Apply)
 Iii Citation D Notice D Temporary Restraining Order D Notice of Application for Protective Order
 • Temporary Protective Order D Precept with hearing • Precept without a hearing • Writ of Attachment
 • Writ of Habeas Corpus D Writ of Garnishment OWrit of Sequestration Ocapias D Other: _ _ _ _ _ __
 1.
 Name: DOLLAR TREE STORES
 Registered Agent/By Serving: CSC LAWYERS INCORPORATING SERVICE COMPANY
 Address 211 E. 7TH STREET, SUITE 620, AUSTIN,TX 78701
 Service Type: (CheckOne) ll]J>rivateProcess                        •
                                             0 Sheriff Ocommi«ion,., ofI,uur,,nct D SA Express News                                           Han Beat Ocounhouse Door

 2.
          •            •
                certified Mail           Registered Mail       [l,ut a/County         Dsurela,y ofStau              Dco11slab/e Pct_
                                                                                                                       (Pct J s,.rus process c,,unl)wid,}

 Name:-----------------------------------------
 Registered Agent/By Serving: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 Service TIJ)e:     (Check One)   •    Private Process     •    sheriff    O   C:11nuni.rsionr,afln.•urance   O   SA Express News         D Han BeatO Counhouse Door
             Dct'rtified Mail         D RegisteredMail         D OutofCounly          Dsecreta,yofSlate             DcunstablePct
 3.                                                                                                                    (Pct J s,.,,,,.,.. prncus counl)wid,.}

 Name:---------------------------------------
 Registered Agent/By S e r v i n g : - - - - - - - - - - - - - - - - - - - - - - - - - - - -
 Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 Service Type: (Chock One•        •   Private Process      0    Sheriff    D                         O SA Express News O Hart BeatO Counhr,useDoor
                                                                               Commissmnn oflnsu,.,,,,u
             Dcenijied Mail           D Registered Mail        D Outo/Cou11ty        D St'cretaryofState D C:vnstablePct_
 4.                                (Pct. .J ,erva process cnuntywitle)
 Name: ______________________________________                          _

 Registered Agent/By S e r v i n g : - - - - - - - - - - - - - - - - - - - - - - - - - - - -
 Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 Service Type:      (Check One)   •   Pnmte Process        •   sheriff     O C:ammissianera/lm11ra11ce OSA Express News                  O Han Bt"n,O Courtl1ouse Dr,or
            Dcertified Mail       D RegisteredMail             D Out ofCounty        D    St'cllta,y ofState        D Con.rtable Pct_
                                                                                                                      (Pet. J rene.• proce.u coun()widd

 Title of Document/Pleading to be Attached to Process: PLAINTIFF'S ORIGINAL PETITION


 Name of Attorney/Prose: PHILLIP RIPPER                                                    Bar Number: .;;;2__
                                                                                                            40.;..8;;.;5;.;8.;.6.;.6_ _ _ _ _ __
 Address: LAW OFFICES OF THOMAS J. HENRY                                                   Phone Number: (361) 985-0600
             521 STARR STREET, CORPUS CHRISTl,TX 78401

                   Attorney for Plaintiff_X_ _ _ _ _ Defendant ____ Other _ _ _ __

       ****IF SERVICE IS NOT PICKED UP WITHIN 14 BUSINESS DAYS, SERVICE WILL BE DESTROYED****
 Case Number: 2020Cl10505                                                 Document Type: REQUEST FOR SERVICE AND PROCESS Page I of2
                     Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 13 of 21




       CERTIFIED COPY CERTIFICATE STATE OF TEXAS
       I, MARY ANGIE GARCIA. BEXAR COUNTY DISTRICT
       CLERK. DO HEREBY CERTIFY THAT THE FOREGOING
       IS A TRUE AND CORRECT COPY OF THE ORIGINAL
       RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
       MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:



             August 06, 2020

       MARY ANGIE GARCIA
       BEXAR COUNTY, TEXAS




      (NOT VALID WITHOUT TIIE CLERK'S ORIGINAL S/GNA TURE.)




Case Number: 2020Cl10505                           Document Type: REQUEST FOR SERVICE AND PROCESS Page 2 of 2
FILED •                 Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 14 of 21
8/;3/2020 10:31 AM
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Michael Yanas


                                           CAUSE NO. 2020Cl10505

               ADELINA RAMON,                            §
                   Plaintiff,                            §
                                                         §
               v.                                        §         BEXARCOUN
                                                         §
               DOLLAR TREE STORES and                    §
               JOHN DOE,                                 §
                   Defendants.                           §



                               DEFENDANT DOLLAR TREE STORES, INC.'S
                          ORIGINAL ANSWER TO PLAINTIFF'S ORIGINAL PETITION
                                    AND DEMAND FOR A JURY TRIAL


                      DOU.AR TREE STORES, INC. (one of the Defendants herein and hereinafter

              referred to as "Defendant") files its Original Answer to Plaintiffs Original Petition

              and Demand for a Jury Trial as follows:

                                                    I.
                                              GENERAL DENIAL

              1.      Defendant denies each and every, all and singular, the material allegations

             contained within Plaintiffs pleadings and demands strict proof thereof.

                                                     II.
                                                JURY DEMAND

              2.      In accordance with Rule 216 of the TEXAS RULES OF CIVIL PROCEDURE,

              Defendant demands a trial by jury and hereby tenders the applicable jury fee.




          RAMON/DEFENDANT DOLLAR TREE STORES, INC.'S ORIGINAL ANSWER TO                I' \ 1, , I 1
 Case Number.~'l'fff~~INAL PETITION AND DEMAND F~&ffiffe~e· ORIGINAL ANSWER AND DEMAND FOR .aoJI..J~y oP4AL
          b6c~~lt1'8'1'19656.00061                                ·                           · '"'JS
                   Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 15 of 21




                                                      111.
                                           PRAYER FOR RELIEF

                 3.      Defendant prays that Plaintiff take nothing

         Defendant go hence with its costs without delay, and for such other a

         both general and special, at law and in equity, to which Defendant

         justly entitled.



                                                     Respectfully submitted,

                                                     MAYERLLP
                                                     750 North Saint Paul Street, Suite 700
                                                     Dallas, Texas 75201
                                                     214.379.6900 I Fax: 214.379.6939

                                                     By:     Is I Robin R. Gant
                                                             Zach T. Mayer
                                                             State Bar No. 24013118
                                                             E-Mail: zmayer@mayerllp.com
                                                             Robin R. Gant
                                                             State Bar No. 24069754
                                                             E-Mail: rgant@maye1·1lp.com
                                                             Mavish Bana
                                                             State Bar No.24096653
                                                             E-Mail: mbana@mayerllp.com

                                                             ATTORNEYS FOR DEFENDANT
                                                             DOLLAR TREE STORES, INC.




         RAM0NIDEFENDANTD0LLARTREE8TORES,)NC.'SORIGINALANSWERTO                     I'\•, I. I 2
Case Number.~~~~INALPETITION AND DEMAND
         boc"~~b'1'6'1~9656.ooos1
                                            F~&UH\e~e·· ORIGINAL ANSWER AND DEMAND FOR ·AoJWEt!
                                                                                         ~
                                                                                                if~L
                   Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 16 of 21




                                           CERTIFICATE OF SERVICE

                I, the undersigned counsel, hereby certify that on this 3 rd day of
         a true and correct copy of the foregoing document was served on coun
         follows:

                                                                  DE-MAIL PHIPP~:R-SVC@THOI\
                             Phillip Ripper                       • HAND DELIVERY
                  LAW OFFICES OF THOMAS J. HENRY                  • FACSIMILE
                          521 Starr Street                        • OVERNIGHT MAIL
                     Corpus Christi, Texas 78401                  • REGULAR, FIRST CLASS MAIL
                                                                  181E-SERVE AND FILE
                         Counsel for Plaintiff                    DE-SERVICE ONLY
                                                                  • CERTIFIED MAIL/RETURN RECEIPT REQUESTED

                                                                  ls/Robin R. Gant
                                                                     Robin R. Gant




         RAMON/DEFENDANT DOLLAR TREE STORES, INC.'S ORIGINAL ANSWER TO                          l' .I   , I.   I3
Case Number.~.fi-Q~INALPETJTION AND DEMAND F~cMIHt~~e· ORIGINAL ANSWER AND DEMAND FOR AolW~)'
         boc~lm'll'1i9sss.ooos 1                     ·                                • '"'!S
                                                                                                                    o~l
                    Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 17 of 21




       CERTIFIED COPY CERTIFICATE STATE OF TEXAS
       I. MARY ANGIE GARCIA. BEXAR COUNTY DISTRICT
       CLERK DO HEREBY CERTIFY THAT THE FOREGOING
       IS A TRUE ANO CORRECT COPY OF THE ORIGINAL
       RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
       MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:



             August 06, 2020




     (NOT J~~LID WITHOUT THE CLERK'S ORIGINAL SIGNATURE.)




Case Number: 2020Cl10505                           Document Type: ORIGINAL ANSWER AND DEMAND FOR ~Etll' J'NAL
                          Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 18 of 21
                                                                                                   PRIVATE PROCESS

                                                      Case Number: 2020-Cl-10505
                                                                                                   1111 mg ~~•11111
                                                                                                            2e2ec11eses seeoe1
ADELINA RAMON
 vs.
 DOLLAR TREE STORES INC ET AL
 (Note:Attached Document Nay Contain Adcl1tiOll • l l itigants. )

                                                                    CITATION
 'THE STATE OF TEXAS"
 Directed To: DOLLAR TREE STORES INC


                 BY SERVING ITS REGISTERED AGENT, CORP SERVICE COM OBA CSC-LAWYERS INCORP SERVICE
                 co
 "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer With the clerk who issued this
 citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
 PETITION AND REQUESTS FOR RULE 194 DISCLOSURES , a default judgment may be taken against you." Said ORIGINAL PETITION
 AND REQUESTS FOR RULE 194 DISCLOSURES was filed on the 9th day of June, 2020.




 ISSUED UNDER MY HAND ANO SEAL OF SAID COURT ON THtS 6TH DAY OF JULY A.O., 2020.

 PHILLIP C RIPPER
                                                                                                       Mary Angie Garcia
 ATTORNEY FOR PLAINTIFF                                                                                Bexar County District Clerk
 5711 UNIVERSITY HTS 101                                                                               101 W. Nueva, Suite 217
 SAN ANTONIO, TX 78249-3555                                                                            San Antonio. Texas 78205

                                                                                                       By :   £aura Castilu,,   Deputy

 ADELINA RAl10N                                                                                        Case Null'har : 2828-CI-18585
 vs                                                                 Officer's Return                   Court :   45th Judtc1al D1strtct Court
 DOLLAR TREE STORES INC ET AL
 I received lhis CITATION on _ _ _ _ _ _ _ at _ _ _.o'dock _M, and:( ) execuled it by delivering a ~ ol lheCITATION with aHached ORIGINAL PETITION AM>

                                   al _ _ _ o'clock _M.                  at___________
 REQUESTS FOR RULE 194 DISCLOSURES the date of delivery endorsed on ii to the delendant, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, in pen;on on lhe
                                                                                                           Of ( ) not execuled because




 Fee a :_ _ _ _ BadgatPPS 1: _ _ _ _ Date cart1fi cation expi re& :_ __                    _ _ _ __

                                                                                       - - - - - - - - - - - - - - C o u n t y , Te ,cu
                                                                                       By: _ _ _ __ _ _ _ _ _ _ _ _ _ _ __

 OR: VERIFICATION OF RETURN (If not served by a peece officer) SWORN TO THIS



                                                                                                       NOTARY PUBLIC, STATE OF TEXAS

 OR: Ny na111e ts -   -   - - - - - - - - - - - - -· rw, data of birth is _                        _    _     _ __    _ __ , and • Y address is
                                                   _ _ _ _ _ _ _ County .

 l dec lare under penal t y of perjury that the forego1ng t s true and correct . Executed in _ _ _ _ __ County , State of Texas . on
 •~ _ _ day        of_ _ _ _ • 28_ _ .
Case Number: 2020CI 10505                                     Document Type: CITATl
                                                                                 =''""O'f-N~.....--- -- - - -- .._P,..
                                                                                                                  ag..,e_.J_.o.,.,f_..2_ __
                                                                                       Declarant
                                                                                                                     FILE COPY (OK882)

                                                 DOCUMENT SCANNED AS FILED
FILED                     Case 5:20-cv-00946 Document 1-2 Filed 08/12/20   Page
                                                                      PRIVATE    19 of 21
                                                                              PROCESS
7/21 /'/ f'O10:06 AM
          e
M,~'Y Mh g Garcia
                                                      Case Number: 2020-Cl-10505
Bexar County District Clerk
Accepted By: Eva Garcia                                                                                                               2828CI18585     S88881
 ADELINA RAMON
 vs.
 DOLLAR TREE STORES INC ET AL
 (Note:Attached Oocu11111nt Hay Contain Additi onal Litigants.)

                                                                   CITATION
 "THE STATE OF TEXAS"
 Directed To: DOLLAR TREE STORES INC


                 BY SERVING ffS REGISTERED AGENT, CORP SERVICE COM OBA CSC-LAWYERS INCOKRJ~~y
                 co
 "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
 citation by 10:00 a,rn. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
 PETITION AND REQUESTS FOR RULE 194 DISCLOSURES , a default judgment may be taken against you." Said ORIGINAL PETITION
 AND REQUESTS FOR RULE 194 DISCLOSURES was filed on the 9th day of June, 2020.




 ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 6TH DAY OF JULY AD., 2020.

 PHILLIP C RIPPER
                                                                                                         Mary Angie Garcia
 ATTORNEY FOR PLAINTIFF                                                                                  Bexar County District Clerk
 5711 UNIVERSITY HTS 101                                                                                 101 W. Nueva, Suite 217
 SAN ANTONIO, TX 78249-3555                                                                              San Antonio, Texas 78205

                                                                                                         By :   £aura Casti((o,         Deputy
 ADELINA RANON                                                                                           Case Number : 2828-CI-18585
 vs                                                               Officer's Return                       Court: 45th Judicial District Court
 DOLLAR TREE STORES INC ET AL
 I rece111ed this CITATION on _ _ _ _ _ _ _ at _ _ _.o'clock _ M. and:( ) executed it by delivenng a ~ of the CITATION with allached ORIGINAL PETITION AND
 REQUESTS FOR RULE 194 DISCLOSURES the date of delivery endorsed on ii to the defendant, - - - - - - - - - - - - - - ~ in person on the
                                   at _ _ _ o'clock _ M. at:___________ or (                                     ) not executed because




 Fees · _ _ _ _ Badge/PPS# : _ _ _ _ Data               certific11tion expi re11 ;_ _ _ _ _ _ __
                                                                                     _ _ _ __ _ _ _ __ _ _ _ _ county . Texas
                                                                                         By :_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 OR ; VERIFICATION OF RETURN (If not    served   by a peace officer)   SWORN   TO THIS



                                                                                                         NOTARY PUBLIC, STATE OF TEXAS

 OR: Hy name is _ _ _ _ _ _ _ _ _ _ __ _ _ _ , my date of birth 15 -                                  - - - - - - - - · and my address i s
                                  _ _ _ _ _ _ _ County .

 I declare under penalty of perjury that the forego ing i s true and correct . Executed i n _ _ _ _ _ _ County, State of Texas, on
 the _ __ day of_ _ _ _ , 28_ _ .
 Case Number: 2020Cl10505                                        Document Type: RETURNED CITATION                                           Page J af3
                                                                                  ""
                                                                                  0ec
                                                                                    =.,;.;1a--ra=n=-t=.:....:..c...:..:..=.c.=-------.......,."""-'L..U.J-'----
                                                                                                                         RETURN TO COURT (DK082)
                           Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 20 of 21
,-/
       A\
                                                           AFFIDAVIT OF SERVICE


      State of Texas                                              County of Bexar                                  45th Judicial District Court

      Case Number: 2020CI 10505

      Plaintiff:
      ADELINA RAMON
      vs.
      Defendant:
      DOLLAR TREE STORES, AND JOHN DOE,

      For:
      Phillip Ripper
      Law Office of Thomas J. Henry
      521 Starr St
      Corpus Christi, TX 78401

      Received by Pronto Process (San Antonio) on the 10th day of July, 2020 at 6:01 pm to be served on DOLLAR TREE STORES INC
      BY SERVING IT REGISTERED AGENT CORP SERVICE COM DBA CSC LAWYERS INCORPORATING SERVICE COMPANY,
      211 E.7TH STREET, SUITE 620, AUSTIN, TX 78701.

      I, Mike Techow, being duly swom, depose and say that on the 13th day of July, 2020 at 1:25 pm, I:

      delivered to REGISTERED AGENT by delivering a true copy of the CITATION /PLAINTIFF'S ORIGINAL PETITION AND
      REQUESTS FOR RULE 194 DISCLOSURES with the date of service endorsed thereon by me, to: Samantha Guerra, CORP
      SERVICE COM OBA CSC LAWYERS INCORPORATING SERVICE COMPANY as Authorized Agent at the address of: 211
      E.7TH STREET, SUITE 620, AUSTIN, TX 78701 on behalf of DOLLAR TREE STORES INC, and informed said person of the
      contents therein, in compliance with state statutes.


      I certify that I am over the age of 18, of sound mind, have no interest in the above action. The facts stated In this affidavit are within
      my personal knowledge and are true and correct.




                                                                                       ~     MlkeTechow
                                                                                                             - ~
      Subscribed and Swom to before me on the 13th day                                       PSC-1215, Exp. 7/31/20
      of July, 2020 by the affiant who Is personally known
      tome.                                                                                  Pronto Process (San Antonio)
                                                                                             P.O. Box 7819
                                                                                             San Antonio, TX 78207
                                                                                             (210) 226•7192

                                                                                             Our Job Serial Number: BBW•2020005897
                                                                                             Ref: 2020Cl10505


                                                                                                                           Page 2 of3
                   Case 5:20-cv-00946 Document 1-2 Filed 08/12/20 Page 21 of 21




       CERTIFIED COPY CERTIFICATE STATE OF TEXAS
       I, MARY ANGIE GARCIA. BEXAR COUNTY DISTRICT
       CLERK. DO HEREBY CERTIFY THAT THE FOREGOING
       IS A TRUE AND CORRECT COPY OF THE ORIGINAL
       RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
       MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:



             August 06, 2020

       MARY ANGIE GARCIA
       BEXAR COUNT TEXAS




     (NOT VALID W/TIIOVT    CLERK'S ORIGINAL SIGNATURE.)




Case Number: 2020Cl10505                        Document Type: RETURNED CITATION   Page 3 of3
